BLODGETT, J.
Heard upon motions for new trial filed by defendant in each case after verdict for plaintiffs in each caste for $250.
Actions for slander of defendant' upon a public street of Providence by the calling' of a plaintiff Bessie a “whore” and her husband, Albert, a “thief” in the presence of a number of bystanders. The words were spoken in the Polish language.
For Plaintiffs: William A. Mc-Soley.
For Defendant: William C. H. Brand.
Defendant denied using such language, but the jury evidently believed the testimony of plaintiffs and witnesses produced by them.
Motions denied.